               Case 2:20-cv-00854-BJR Document 36 Filed 11/10/20 Page 1 of 2




 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT FOR THE
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8                                )
     KARA MCCULLOCH DMD MSD PLLC, )
 9   et al,                       )                       CASE NO. 2:20-cv-00809-BJR
                                  )
10                   Plaintiffs,  )                       ORDER ON CONSOLIDATION
                                  )
11                   v.           )
                                  )
12   VALLEY FORGE INSURANCE       )
     COMPANY, et al,              )
13                                )
14                   Defendants.  )

15
            On November 11, 2020, the Court conducted a case management conference to discuss
16
     possible consolidation of this and other like matters involving claims for business insurance
17

18   coverage resulting from the COVID 19 pandemic. Federal Rule of Civil Procedure 42(a) permits

19   courts to consolidate “[i]f actions before the court involve a common question of law or fact.”

20   FED. R. CIV. P. 42(a). This rule affords “broad discretion” to consolidate cases pending in the same
21
     district, either upon motion by a party or sua sponte. In re Adams Apple, Inc., 829 F.2d 1484, 1487
22
     (9th Cir. 1987).   Courts consider a number of factors in analyzing the appropriateness of
23
     consolidation, including judicial economy, whether consolidation would expedite resolution of the
24
     case, whether separate cases may yield inconsistent results, and the potential prejudice to a party
25
                                                      1
               Case 2:20-cv-00854-BJR Document 36 Filed 11/10/20 Page 2 of 2




     opposing consolidation. See 8 Moore’s Federal Practice—Civil § 42.10[4-5] (2020).
 1
            Based on the case management conference and the agreement of the parties, the Court
 2

 3   concludes that consolidation according to insurance group will best serve judicial economy in

 4   resolving the common issues presented by these cases. As such, the Court hereby ORDERS that
 5   the cases involving the insurance groups under CNA Financial Corporation be consolidated. These
 6
     cases include Kara McCulloch DMD MSD PLLC v. Valley Forge Insurance Co. (20-cv-809);
 7
     Noskenda Inc v. Valley Forge Insurance Company (20-cv-854); Jae Y. Hong DDS PS v. Valley
 8
     Forge Insurance Company (20-cv-891); and Jae Y Hong PLLC et al v. Transportation Insurance
 9

10   Company (20-cv-5556), which shall be consolidated under case number 20-cv-809 as the first filed

11   case. The Clerk of the Court is hereby notified of this consolidation.

12

13          DATED this 10th day of November, 2020.
14

15                                                        _______________________________
                                                          BARBARA J. ROTHSTEIN
16                                                        UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25
                                                      2
